712 N.W.2d 504 (2006)
474 Mich. 1130
ATTORNEY GENERAL, Plaintiff-Appellee,
v.
FLINT CITY COUNCIL, Peggy R. Cook, Ed Taylor, Scott Kincaid, Johnnie Coleman, Carolyn Sims, Mark A. Horrigan, and Darryl E. Buchanan, Defendants-Appellants.
Docket Nos. 130384 & (70). COA No. 263618.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the December 13, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to withdraw application is also considered, and it is GRANTED, with the exception of the request for costs, which is DENIED.